Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS  FOR  ALLOWANCE                                                                                                                                  The following is an examiner’s statement of reasons for allowance: The use of an electrical connector  including an insulator formed by insert molding and with  each contact having  a holding tab  and in combination with other claim limitations is not taught or fairly suggested by the prior art
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication should be directed to NEIL ABRAMS at telephone number (571)272-2089.   SPE   TC  Patel  571   272 2098
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/NEIL ABRAMS/Primary Examiner, Art Unit 2832